Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page11ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page22ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page33ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page44ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page55ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page66ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page77ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page88ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page99ofof59
                                                                  59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page10
                                                            10ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page11
                                                            11ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page12
                                                            12ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page13
                                                            13ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page14
                                                            14ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page15
                                                            15ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page16
                                                            16ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page17
                                                            17ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page18
                                                            18ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page19
                                                            19ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page20
                                                            20ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page21
                                                            21ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page22
                                                            22ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page23
                                                            23ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page24
                                                            24ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page25
                                                            25ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page26
                                                            26ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page27
                                                            27ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page28
                                                            28ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page29
                                                            29ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page30
                                                            30ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page31
                                                            31ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page32
                                                            32ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page33
                                                            33ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page34
                                                            34ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page35
                                                            35ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page36
                                                            36ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page37
                                                            37ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page38
                                                            38ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page39
                                                            39ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page40
                                                            40ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page41
                                                            41ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page42
                                                            42ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page43
                                                            43ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page44
                                                            44ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page45
                                                            45ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page46
                                                            46ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page47
                                                            47ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page48
                                                            48ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page49
                                                            49ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page50
                                                            50ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page51
                                                            51ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page52
                                                            52ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page53
                                                            53ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page54
                                                            54ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page55
                                                            55ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page56
                                                            56ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page57
                                                            57ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page58
                                                            58ofof59
                                                                   59
Case
 Case2:16-cv-04266-NKL
      2:16-cv-04266-NKL Document
                         Document150-1
                                  147 Filed
                                       Filed02/14/19
                                             02/14/19 Page
                                                       Page59
                                                            59ofof59
                                                                   59
